NO. 07-08-0048-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

FEBRUARY 15, 2008

______________________________


IN THE MATTER OF M.A.F., A CHILD

_________________________________

FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

NO. 8795-J#1; HONORABLE W.F. "CORKY" ROBERTS, JUDGE

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
	On July 20, 2005, Appellant, M.A.F., (1) a child found to have engaged in delinquent
conduct, was placed on probation.  On December 17, 2007, the juvenile court's original
disposition was modified and M.A.F. was committed to the Texas Youth Commission for
an indeterminate period of time not to exceed the time when he shall be nineteen years
old.  On January 16, 2008, Appellant timely filed a notice of appeal challenging the juvenile
court's order.  Upon filing the notice of appeal, M.A.F. did not submit the required filing fee
or establish his indigence.  See Tex. R. App. P. 5, 20.1, & 12.1(b).  Thus, M.A.F.'s counsel
was notified by letter dated January 23, 2008, to pay the required filing fee noting that
failure to do so might result in dismissal of the appeal per Rule 42.3(c) of the Texas Rules
of Appellate Procedure.  To date, counsel has not responded nor paid the required filing
fee.
	Consequently, the appeal is dismissed.
							Per Curiam

1. To protect the privacy of the child, we refer to the him by his initials.   See Tex.
Fam. Code Ann. §§ 56.01(j), 109.002(d) (Vernon 2002).

ed. (2)
	The clerk of this Court notified appellant by letter on May 6, 2005, that his motion
for extension of time to file the affidavit of indigence was denied.  He was directed by letter
to pay the filing fee on or before May 16, 2005.  The letter again advised him that failure
to pay the filing fee could result in the appeal being dismissed. See Tex. R. App. P.
42.3(b), (c).
	Appellant is not excused by statute or the Rules of Appellate Procedure from paying
costs. Tex. R. App. P. 5.  Appellant has failed to comply with the requirement that he pay
the filing fee this Court is obligated to collect, and with this Court's orders with respect to
the filing fee.  All parties having had more than ten days' notice that dismissal could result
from appellant's continued failure to comply with the rules and this Court's orders, the
appeal is dismissed. Tex. R. App. P. 5, 42.3(b), (c).

							James T. Campbell
							         Justice		
1.             
 
2.          '  
 '           '  
'                 
     §      '   
    -        '   
              §    
              '